DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-40 are allowed. The objections to the claims and specification are withdrawn in light of Applicant’s amendments. The 112 rejections previously set forth have been withdrawn in light of Applicant’s claim amendments.

Terminal Disclaimer
The terminal disclaimer filed on 6/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10,681,928 and 10,681,929 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the ODP rejections previously set forth have been withdrawn.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The Examiner has withdrawn the prior art rejections previously set forth in light of the arguments presented by Applicant and in light of Applicant’s claim amendments made. Applicant’s claims as amended are to a popped popcorn product comprising a coating, to the coating itself, and to a method of making a coated popcorn product, wherein the coating includes claimed amounts of sugar alcohol, maltodextrin and claimed amounts of a particular sweetness inhibitor such that the coating has a claimed dextrose equivalent and a perceived sweetness value. The closest prior art teaches a popcorn product comprising a glass coating generally comprising sugars but does not provide any guidance as to amounts of sugar alcohol combined with maltodextrin and a sweetness inhibitor in order to arrive at a coating having the claimed dextrose equivalent and sweetness value. The art recognizes that generally, sweetness inhibitors can be used in coatings to decrease sweetness but their amount depends on types of sweeteners used and particular amounts of sweeteners in the coating or product. The claimed sweetness value is a function of specific amounts of maltodextrin, sugar alcohol and the claimed sweetness inhibitor and one of ordinary skill in the art, given the teachings of the prior art, would not have been guided to first include both a sugar alcohol and maltodextrin, and in the claimed amounts, and the claimed sweetness inhibitor in amounts within the claimed ranges that would still form a coating on the food product and have the claimed sweetness value and dextrose equivalent. Therefore, Applicant’s claims are seen to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/7/2022